Citation Nr: 1700539	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-26 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from January 12, 2009.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD from December 1, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO granted service connection for PTSD and assigned a 10 percent disability rating effective January 12, 2009.  The effective date is the date of application for service connection.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012 continuing the 10 percent disability rating and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

A hearing was held in December 2013 at the Board's Central Office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2014, the Board remanded the claim to the RO for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the April 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, in May 2016, the RO awarded an increased disability rating of 50 percent for PTSD effective December 1, 2014 (as reflected in a May 2016 rating decision).  The effective date is the date of the most recent PTSD examination.  In August 2016, the Veteran filed a NOD with this determination.  Despite the award of an increased disability rating, the Veteran has not been awarded the highest possible evaluation and the Veteran has not indicated satisfaction with the assigned staged ratings and is presumed to be seeking the maximum possible evaluation.  The issue of entitlement to an increased rating for PTSD during the various stages of the appeal period thus remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

FINDINGS OF FACT

1.  As of January 12, 2009, the Veteran's PTSD results in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2. As of December 1, 2014, the Veteran's PTSD results in no more than occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's PTSD, which is his only service connected disability, does not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2014, the criteria for an initial disability rating greater than 10 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  As of December 1, 2014, the criteria for an initial disability rating greater than 50 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an award of a TDIU due to service connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in July 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

The Veteran was also afforded VA examinations to explore the nature and etiology for the disability on appeal in October 2009 and December 2014.  In addition, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ scheduled the Veteran for an examination in December 2014.  The discussion below reflects that these examinations were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board therefore finds that these examinations were adequate.  There is no evidence that additional examinations are in order.  

Concerning the issue of a TDIU, as discussed in detail below, the evidence of record does not show that the Veteran is entitled to a TDIU due to service connected disability.  In so finding, the Board notes that the Veteran did not submit a formal application for increased compensation based on unemployability (VA Form 21-8940) indicating his employment history and education.  However, as discussed below, the Board finds that the evidence of record, to include the Veteran's reported history during VA examination provides sufficient information in order to adjudicate the issue of TDIU on the merits.  

The Board will therefore proceed to the merits of the claims for an increased rating for PTSD and entitlement to a TDIU.

II.  Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in February 2014, the Board will not consider them in this decision.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

The Veteran seeks a higher disability rating for PTSD.  The Veteran's PTSD was assigned a 10 percent evaluation from January 12, 2009, pursuant to DC 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection-- January 12, 2009.  During the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for a 30, 50, and 70 percent rating.  

On the October 2009 VA examination, the Veteran endorsed symptoms of intrusive recollections of traumatic event, increased arousal, irritability, hypervigilance, and nightmares.  He denied suicidal and homicidal ideation and also reported that he is capable of completing all activities of daily living independently.  The Veteran reported that he has never sought treatment or have taken medication to help his symptoms due to his employment and the need to maintain a security clearance.  He reported that he was married once and has been a widower since August 2003.  He also has four adult children.  On examination his mood was observed as moderately anxious and irritable; and affect was appropriate to thought content and mood.  Thought processes were observed as logical, coherent, and goal oriented and his cognitive functions were considered adequate in terms of being fully oriented to person, place, time and purpose.  The Veteran's concentration and attention were moderately impaired.  He was cooperative and his appearance was fairly groomed.  He also demonstrated good judgment and insight.  A GAF score of 60 was assigned.

On the December 2014 VA contracted examination (Behavioral Health Medical Opinion Disability Benefits Questionnaire (DBQ), the Veteran endorsed symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, grossly inappropriate behavior, impaired memory, difficulty concentrating, and avoidance as he is uncomfortable around crowds and therefore avoids groups due to becoming irritable and having increased anxiety.  He denied suicidal ideation.  The examiner determined that PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This level of functioning matches the criteria for a 30 percent rating.  The examiner assigned a GAF score of 52.

The Board has considered whether the evidence supports a rating greater than 10 percent from January 12, 2009 to November 30, 2014, but finds that it does not.  Prior to December 1, 2014, the above evidence reflects that the Veteran's main symptoms during this period were recollections of traumatic event, increased arousal, irritability, hypervigilance, and nightmares.  The examiner opined that the Veteran's symptoms were of moderate severity as they hindered his social interaction.  The examiner further opined that the Veteran was able to manage his finances and drive an automobile.  The examiner also concluded that PTSD symptoms mildly impacted the Veteran's occupational functioning as the Veteran explained that he coped with symptoms while working as a police officer for 10 years and thereafter as a Special Agent, was a punctual employee, and denied having missed work due to his symptoms.  The Board finds the Veteran's level of impairment during this time as being such that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  During this time, the evidence does not establish that the Veteran experienced symptoms such as anxiety, depressed mood, suspiciousness, panic attacks, difficulty sleeping, impaired judgment, or impairment of memory, as required for higher disability rating.  He also reported never missing work due to symptoms as he was able to cope well.  Thus, the evidence does not demonstrate that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency as is required for a 30 percent rating, or reduced reliability and productivity or deficiencies in most areas as is required for a rating higher than 50 percent.

The Board also finds that the evidence does not warrant a rating higher than 50 percent from December 1, 2014.  The Veteran's main symptoms during this period were anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (30 percent criteria); panic attacks more than once a week, impairment of short-and long-term memory (During the December 2014 examination the Veteran reported that he would forget to complete specific job related tasks), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships (50 percent criteria); and grossly inappropriate behavior (100 percent criteria).  The Board acknowledges that the December 2014 PTSD DBQ indicates that the Veteran has displayed grossly inappropriate behavior, indicative of a 100 percent evaluation, however the evidence of record, medical or by the Veteran's own reported history, does not show that the Veteran has demonstrated the particular symptom associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The Veteran acted appropriately during the VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  Difficulty with concentration was reported during the VA examinations as moderately impaired.  However, the observations noted by the examiners found no objective evidence of suicidal ideation, obsessional rituals, neglect of personal appearance and hygiene or persistent danger in hurting himself or others.  Additionally, the record does not establish that the Veteran experienced difficulty functioning independently, appropriately, and effectively.  

Further, the October 2009 VA examiner and December 2014 contracted VA examiner indicated that the Veteran was fully oriented and demonstrated adequate insight and judgment, as well as clear thought and communication.  Review of the evidence does not show that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation that interfered with routine activities.  

Moreover, the Veteran's GAF scores ranged from 60 to 52 reflective moderate symptoms.  The Board finds that the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of his symptoms.  These GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, suggest the assignment of an increased evaluation as a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.  The Board notes that while an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Board has considered whether the evidence supports a higher schedular rating of 100 percent, but finds that it does not.  The Board acknowledges that the Veteran described himself as a loner due to his PTSD symptoms, which caused him to avoid others.  However, the evidence establishes that the Veteran has maintained a relationship with his family despite his reports of difficulty maintaining family and social relationships.  Specifically, the Veteran reported that he recently married his second wife and he also reported having a good relationship with his family.  He also has four children of whom he reported he is very proud of their accomplishments.  See December 2014 Examination.  The Board finds that he has some social relationships with family and has indicated that he during the appeal period, prior to retirement and closing his restaurant, that he did maintain employment as a police officer for 10 years and thereafter a Special Agent.  Therefore, the Veteran's symptoms and overall impairment did not more nearly approximate total occupational impairment.

III. Extraschedular Consideration 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluation for the Veteran's PTSD disability is not inadequate.  The General Ratings Formula for Mental Disorders relies on criteria framed inclusively.  The Board has relied on the Veteran's occupational and social functioning in all reported aspects.  The Veteran had one of the listed symptoms suggested for a 70 percent rating, grossly inappropriate behavior, but as discussed above, the evidence of record does not show that this symptom results in impairment of functioning in most areas and is outweighed by the remaining evidence.

The Board notes that the April 2014 remand determined that a TDIU was inextricably intertwined with the claim for increased rating for PTSD,  As such, the April 2014 remand directives requested the AOJ to send the Veteran a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Thereafter, an October 7, 2014 notice informed the Veteran that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation because of service-connected disabilities.  Further, the October 7, 2014 notice requested that the Veteran submit additional information to support the claim for TDIU to include, a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Additionally, the notice stated that TDIU may be shown by VA or private treatment records, the Veteran's statements, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which a disability has worsened.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Thereafter, the Veteran was afforded the opportunity to respond.  A review of the record shows that the Veteran has yet to respond to the request.  As described in greater detail below, the requested information was necessary to decide the issue on appeal.  

Application of extraschedular consideration in the TDIU theory of the claim is discussed below, but the Veteran has not presented sufficient argument as to how a schedular rating would be inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are "unusual" or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson, supra; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of additional staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent prior to December 1, 2014 and 50 percent thereafter have at no time been met.  Accordingly, additional staged ratings are inapplicable.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating and TDIU claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling.  His combined disability rating is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Not having met the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b).

During the October 2009 VA examination the Veteran reported that after service he was employed as a police officer for 10 years and thereafter he worked for the Bureau of Alcohol, Tobacco and Firearms (ATF) as a Special Agent.  He also earned a business degree and a sociology degree.  The examination report reflects that the Veteran stated he learned to cope with his symptoms while working.  The examiner opined that the effects of PTSD on employment functioning were mild as the Veteran explained that he was able to cope with symptoms and employment.

On examination in December 2014, the examiner opined that the Veteran has mental health symptoms that interfere significantly with the ability to work.  Specifically, the examiner opined that the Veteran experienced irritability, anxiety, panic attacks, and poor concentration to include memory problems that increased when around others.  However, the Veteran has effectively kept his symptoms under control by avoiding others and avoiding activities.

The record establishes that the Veteran's service connected disabilities cause impairment in employment that involves noise and interaction with others.  However, the weight of the evidence, both lay and medical, does not indicate that a less noisy more reclusive employment atmosphere is prevented by the Veteran's disability to include his education qualifications related to his sociology and or business degree.  The Veteran indicated he essentially had to stop working because of difficulty concentrating, anxiety, and irritability around crowds.  See December 2014 Examination.  The medical evidence documents the Veteran's reports that he suffers from problems with concentration, memory loss, and anxiety, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board emphasizes that similar to the Veteran's reports, the December 2014 medical opinion found that the Veteran's symptoms impacted his ability to maintain employment at that time, due to the Veteran's difficulty with being around others and in crowded areas, as such environments exacerbated his symptoms to include anxiety, irritability, and panic attacks.  However, the issue of whether the service connected disability cause unemployability is a legal and not a medical one.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  While the Veteran and the December 2014 contracted VA examiner suggest that the Veteran's mental health symptoms interfere significantly with his ability to work in crowded, nosey environments, the Veteran nor the examiner did not indicate that he could not work in a different environment without noise and in a less crowded capacity, due to his educational experience.  Accordingly, the Board finds that the aggregate of the Veteran's service-connected disability is not severe enough to preclude him from working at jobs that he has related experience and education to perform.  Accordingly, there is no basis to award TDIU.  
As to the Veteran's statements that he was unable to work as a result of problems with concentrating, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the most probative evidence of record shows that PTSD is moderate and does not preclude the Veteran from working in an environment that is less nosier and less crowded than a restaurant or does not require social interaction with others (such of that required of a police officer), which would not exacerbated his symptoms to include anxiety, irritability, and panic attacks.  Thus, a TDIU is not warranted.

While the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, it must consider whether a remand for referral to VA's Director of Compensation for such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, given the above findings, a remand for such a referral is not warranted.  


ORDER

An initial disability rating in excess of 10 percent for PTSD from January 12, 2009 to November 30, 2014, is denied.

An initial disability rating in excess of 50 percent for PTSD from December 1, 2014 onward is denied.

A total disability rating based on individual unemployability due to service connected disability is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


